 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDRE WELLS,                                      No. 2:17-cv-2709 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    R. KENDALL, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a motion for reconsideration of the

18   order denying his request for appointment of counsel. ECF No. 66. However, it is not clear from

19   the motion whether plaintiff is seeking reconsideration by the undersigned or by a district judge.

20   See L.R. 230(j) (reconsideration may be sought from either magistrate judge or district judge);

21   L.R. 303(c) (request for reconsideration by a district judge “shall be captioned ‘Request for

22   Reconsideration by the District Court of Magistrate Judge’s Ruling’”).

23          Plaintiff’s motion for reconsideration does not provide any new facts and simply reiterates

24   plaintiff’s claims that he should be appointed counsel because he is autistic, has limited access to

25   the law library, and must rely on assistance provided by other inmates. As the court previously

26   noted, plaintiff has managed to adequately present his claims without the assistance of counsel

27   despite his limitations. ECF No. 60 at 2. Moreover, this case is currently set for a settlement

28   conference as part of the Post-Screening ADR Project, ECF No. 50, and it appears that plaintiff is
                                                        1
 1   sufficiently capable of representing himself and articulating his position at the settlement
 2   conference.
 3             Because plaintiff has a right to seek reconsideration by a district judge, however, one will
 4   be assigned to consider the motion pursuant to Fed. R. Civ. P. 72(a) and 28 U.S.C. §
 5   636(b)(1)(A).
 6             Accordingly, IT IS HEREBY ORDERED that:
 7             1.   Plaintiff’s Motion to Reconsider and to Preserve for Appeal, ECF No. 66, is construed
 8   as a Request for Reconsideration by the District Court of Magistrate Judge’s Ruling. See Fed. R.
 9   Civ. P. 72(a); Local Rule 303(c).
10             2. The Clerk of the Court shall randomly assign a United States District Judge to this
11   action.
12   DATED: December 2, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
